


Exhibit 10.1

 

EXECUTION COPY

 

 

PURCHASE AGREEMENT

 

between

 

AFS SENSUB CORP.

Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.
Seller

 

 

Dated as of April 11, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE I. DEFINITIONS

 

SECTION 1.1

 

General

SECTION 1.2

 

Specific Terms

SECTION 1.3

 

Usage of Terms

SECTION 1.4

 

[Reserved]

SECTION 1.5

 

No Recourse

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

SECTION 1.7

 

[Reserved]

 

 

 

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property.

SECTION 2.2

 

[Reserved]

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1

 

Representations and Warranties of Seller

SECTION 3.2

 

[Reserved]

SECTION 3.3

 

Representations and Warranties of Purchaser

 

 

 

ARTICLE IV. COVENANTS OF SELLER

 

 

 

SECTION 4.1

 

Protection of Title of Purchaser

SECTION 4.2

 

Other Liens or Interests

SECTION 4.3

 

Costs and Expenses

SECTION 4.4

 

Indemnification

 

 

 

ARTICLE V. REPURCHASES

 

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

SECTION 5.2

 

Reassignment of Purchased Receivables

SECTION 5.3

 

Waivers

 

 

 

ARTICLE VI. MISCELLANEOUS

 

 

 

SECTION 6.1

 

Liability of Seller

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

SECTION 6.3

 

Limitation on Liability of Seller and Others

SECTION 6.4

 

Seller May Own Notes or the Certificate

SECTION 6.5

 

Amendment

SECTION 6.6

 

Notices

SECTION 6.7

 

Merger and Integration

SECTION 6.8

 

Severability of Provisions

SECTION 6.9

 

Intention of the Parties

SECTION 6.10

 

Governing Law

SECTION 6.11

 

Counterparts

 

i

--------------------------------------------------------------------------------


 

 

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

SECTION 6.13

 

Nonpetition Covenant

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A —  Schedule of Receivables

Schedule B —  Representations and Warranties from Seller as to the Receivables

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, dated as of April 11, 2002, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”), and AmeriCredit
Financial Services, Inc., a Delaware corporation, as seller (“Seller”).

 

W I T N E S S E T H :

 

WHEREAS, Purchaser has agreed to purchase from Seller, and Seller, pursuant to
this Agreement, is transferring to Purchaser the Receivables and Other Conveyed
Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and other good and valuable consideration, the receipt of
which is acknowledged, Purchaser and Seller, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1         General.  The specific terms defined in this Article include
the plural as well as the singular.  The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement. 
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
April 11, 2002, by and among AFS SenSub Corp. (as Seller), AmeriCredit Financial
Services, Inc. (in its individual capacity and as Servicer), AmeriCredit
Automobile Receivables Trust 2002-1 (as Issuer) and Bank One, NA, as Backup
Servicer and Trust Collateral Agent.

 

SECTION 1.2         Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

 

“Closing Date” means April 18, 2002.

 

“Issuer” means AmeriCredit Automobile Receivables Trust 2002-1.

 

“Other Conveyed Property” means all property conveyed by the Purchaser to the
Trust pursuant to Sections 2.1(b),(c),(d),(e),(f) and (h) of the Sale and
Servicing Agreement.

 

“Owner Trustee” means Deutsche Bank Trust Company Delaware, as Owner Trustee
appointed and acting pursuant to the Trust Agreement.

 

--------------------------------------------------------------------------------


 

“Receivables” means the Receivables listed on the Schedule of Receivables
attached hereto.

 

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Agreement and the Underwriting Agreement.  The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

 

“Repurchase Event” means the occurrence of a breach of any of Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by Seller under the Sale and Servicing Agreement.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

 

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as

Schedule B.

 

“Schedule of Receivables” means the schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

 

“Trust Collateral Agent” means Bank One, NA, as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

 

“Trustee” means Bank One, NA, as trustee and any successor trustee appointed and
acting pursuant to the Indenture.

 

SECTION 1.3         Usage of Terms.  With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

SECTION 1.4         [Reserved].

 

SECTION 1.5         No Recourse.  Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

 

SECTION 1.6          Action by or Consent of Noteholders and Certificateholder. 
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by

 

2

--------------------------------------------------------------------------------


 

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder.  Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

 

SECTION 1.7         [Reserved].

 

ARTICLE II.

 

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1         Conveyance of the Receivables and the Other Conveyed
Property.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, SELLER
HEREBY SELLS, TRANSFERS, ASSIGNS, AND OTHERWISE CONVEYS TO PURCHASER WITHOUT
RECOURSE (BUT WITHOUT LIMITATION OF ITS OBLIGATIONS IN THIS AGREEMENT), AND
PURCHASER HEREBY PURCHASES, ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND TO
THE FOLLOWING DESCRIBED PROPERTY (COLLECTIVELY, THE “RECEIVABLES AND THE OTHER
CONVEYED PROPERTY”):

 

(1)   the Receivables and all moneys received thereon after the Cutoff Date,

 

(2)   the Other Conveyed Property conveyed to Purchaser by Seller pursuant to
this Agreement including (a) an assignment of the security interests in the
Financed Vehicles granted by Obligors pursuant to the Receivables and any other
interest of the Seller in such Financed Vehicles, (b) any proceeds and the right
to receive any proceeds with respect to the Receivables Receivables from claims
on any physical damage, credit life or disability insurance policies covering
Financed Vehicles or Obligors and any proceeds from the liquidation of the
Receivables, (c) any proceeds from any Receivable repurchased by a Dealer,
pursuant to a Dealer Agreement, as a result of a breach of representation or
warranty in the related Dealer Agreement, (d) any proceeds from any Receivable
repurchased by a Third-Party Lender, pursuant to an Auto Loan Purchase and Sale
Agreement, as a result of a breach of representation or warranty in the related
Auto Loan Purchase and Sale Agreement, (e) all rights under any Service
Contracts on the related Financed Vehicles, (f) the related Receivables Files
and (g) the proceeds of any and all of the foregoing,

 

(3)   all of the Seller’s (a) Accounts, (b) Chattel Paper, (c) Documents, (d)
Instruments, and (e) General Intangibles (as such terms are defined in the
applicable UCC) relating to the property described in items (1) and (2), and

 

(4)   all proceeds and investments with respect to items (1), (2), and (3)
above.

 

3

--------------------------------------------------------------------------------


 

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

 


(B)           SIMULTANEOUSLY WITH THE CONVEYANCE OF THE RECEIVABLES AND THE
OTHER CONVEYED PROPERTY TO PURCHASER, PURCHASER HAS PAID OR CAUSED TO BE PAID TO
OR UPON THE ORDER OF SELLER, AN AMOUNT EQUAL TO THE BOOK VALUE OF THE
RECEIVABLES, AS SET FORTH ON THE BOOKS AND RECORDS OF SELLER, A PORTION BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AND THE REMAINDER AS A CONTRIBUTION TO
THE CAPITAL OF THE PURCHASER (A WHOLLY-OWNED SUBSIDIARY OF SELLER).

 

SECTION 2.2         [Reserved].

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1         Representations and Warranties of Seller.  Seller `makes the
following representations and warranties as of the date hereof, on which
Purchaser relies in purchasing the Receivables and the Other Conveyed Property
and in transferring the Receivables and the Other Conveyed Property to the
Issuer under the Sale and Servicing Agreement.  Such representations are made as
of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.  Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 


(A)           SCHEDULE OF REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES
SET FORTH ON THE SCHEDULE OF REPRESENTATIONS WITH RESPECT TO THE RECEIVABLES AS
OF THE DATE HEREOF ARE TRUE AND CORRECT.

 


(B)           ORGANIZATION AND GOOD STANDING.  SELLER HAS BEEN DULY ORGANIZED
AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, WITH POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT
ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED AND SUCH BUSINESS IS
CURRENTLY CONDUCTED, AND HAD AT ALL RELEVANT TIMES, AND NOW HAS, POWER,
AUTHORITY AND LEGAL RIGHT TO ACQUIRE, OWN AND SELL THE RECEIVABLES AND THE OTHER
CONVEYED PROPERTY TO BE TRANSFERRED TO PURCHASER.

 


(C)           DUE QUALIFICATION.  SELLER IS DULY QUALIFIED TO DO BUSINESS AS A
FOREIGN CORPORATION IN GOOD STANDING, AND HAS OBTAINED ALL NECESSARY LICENSES
AND APPROVALS IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF ITS
PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.

 

4

--------------------------------------------------------------------------------


 


(D)           POWER AND AUTHORITY.  SELLER HAS THE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND ITS RELATED DOCUMENTS AND TO CARRY OUT
ITS TERMS AND THEIR TERMS, RESPECTIVELY; SELLER HAS FULL POWER AND AUTHORITY TO
SELL AND ASSIGN THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY TO BE SOLD AND
ASSIGNED TO AND DEPOSITED WITH PURCHASER HEREUNDER AND HAS DULY AUTHORIZED SUCH
SALE AND ASSIGNMENT TO PURCHASER BY ALL NECESSARY CORPORATE ACTION; AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND SELLER’S RELATED
DOCUMENTS HAVE BEEN DULY AUTHORIZED BY SELLER BY ALL NECESSARY CORPORATE ACTION.

 


(E)           VALID SALE; BINDING OBLIGATIONS.  THIS AGREEMENT AND SELLER’S
RELATED DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED, SHALL EFFECT A VALID
SALE, TRANSFER AND ASSIGNMENT OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY
TO THE PURCHASER, ENFORCEABLE AGAINST SELLER AND CREDITORS OF AND PURCHASERS
FROM SELLER; AND THIS AGREEMENT AND SELLER’S RELATED DOCUMENTS CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF SELLER ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY EQUITABLE LIMITATIONS ON THE AVAILABILITY OF
SPECIFIC REMEDIES, REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW.

 


(F)            NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE RELATED DOCUMENTS, AND THE FULFILLMENT OF THE TERMS OF
THIS AGREEMENT AND THE RELATED DOCUMENTS, SHALL NOT CONFLICT WITH, RESULT IN ANY
BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE ARTICLES OF INCORPORATION OR
BYLAWS OF SELLER, OR ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS PROPERTIES PURSUANT TO THE
TERMS OF ANY SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT, OTHER THAN THIS AGREEMENT, THE SALE AND SERVICING AGREEMENT AND THE
INDENTURE, OR VIOLATE ANY LAW, ORDER, RULE OR REGULATION APPLICABLE TO SELLER OF
ANY COURT OR OF ANY FEDERAL OR STATE REGULATORY BODY, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL INSTRUMENTALITY HAVING JURISDICTION OVER SELLER OR ANY OF ITS
PROPERTIES.

 


(G)           NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED AGAINST SELLER, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL
INSTRUMENTALITY HAVING JURISDICTION OVER SELLER OR ITS PROPERTIES (I) ASSERTING
THE INVALIDITY OF THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS, (II) SEEKING
TO PREVENT THE ISSUANCE OF THE NOTES OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS,
(III) SEEKING ANY DETERMINATION OR RULING THAT MIGHT MATERIALLY AND ADVERSELY
AFFECT THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS OR (IV)
SEEKING TO AFFECT ADVERSELY THE FEDERAL INCOME TAX OR OTHER FEDERAL, STATE OR
LOCAL TAX ATTRIBUTES OF, OR SEEKING TO IMPOSE ANY EXCISE, FRANCHISE, TRANSFER OR
SIMILAR TAX UPON, THE TRANSFER AND ACQUISITION OF THE RECEIVABLES AND THE OTHER
CONVEYED PROPERTY HEREUNDER OR UNDER THE SALE AND SERVICING AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(H)           TRUE SALE.  THE RECEIVABLES ARE BEING TRANSFERRED WITH THE
INTENTION OF REMOVING THEM FROM SELLER’S ESTATE PURSUANT TO SECTION 541 OF THE
BANKRUPTCY CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

 


(I)            CHIEF EXECUTIVE OFFICE.  THE CHIEF EXECUTIVE OFFICE OF SELLER IS
LOCATED AT 801 CHERRY STREET, SUITE 3900, FORT WORTH, TEXAS  76102.

 

SECTION 3.2         [Reserved].

 

SECTION 3.3         Representations and Warranties of Purchaser.  Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder.  Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 


(A)           ORGANIZATION AND GOOD STANDING.  PURCHASER HAS BEEN DULY ORGANIZED
AND IS VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION UNDER THE LAWS OF
THE STATE OF NEVADA, WITH THE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE CURRENTLY OWNED AND SUCH BUSINESS IS
CURRENTLY CONDUCTED, AND HAD AT ALL RELEVANT TIMES, AND HAS, FULL POWER,
AUTHORITY AND LEGAL RIGHT TO ACQUIRE AND OWN THE RECEIVABLES AND THE OTHER
CONVEYED PROPERTY, AND TO TRANSFER THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY TO THE ISSUER PURSUANT TO THE SALE AND SERVICING AGREEMENT.

 


(B)           DUE QUALIFICATION.  PURCHASER IS DULY QUALIFIED TO DO BUSINESS AS
A FOREIGN CORPORATION IN GOOD STANDING, AND HAS OBTAINED ALL NECESSARY LICENSES
AND APPROVALS IN ALL JURISDICTIONS WHERE THE FAILURE TO DO SO WOULD MATERIALLY
AND ADVERSELY AFFECT PURCHASER’S ABILITY TO ACQUIRE THE RECEIVABLES OR THE OTHER
CONVEYED PROPERTY, AND TO TRANSFER THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY TO THE ISSUER PURSUANT TO THE SALE AND SERVICING AGREEMENT, OR THE
VALIDITY OR ENFORCEABILITY OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY OR
TO PERFORM PURCHASER’S OBLIGATIONS HEREUNDER AND UNDER THE PURCHASER’S RELATED
DOCUMENTS.

 


(C)           POWER AND AUTHORITY.  PURCHASER HAS THE POWER, AUTHORITY AND LEGAL
RIGHT TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT THE TERMS HEREOF
AND TO ACQUIRE THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY HEREUNDER; AND
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL OF THE
DOCUMENTS REQUIRED PURSUANT HERETO HAVE BEEN DULY AUTHORIZED BY PURCHASER BY ALL
NECESSARY ACTION.

 


(D)           NO CONSENT REQUIRED.  PURCHASER IS NOT REQUIRED TO OBTAIN THE
CONSENT OF ANY OTHER PERSON, OR ANY CONSENT, LICENSE, APPROVAL OR AUTHORIZATION
OR REGISTRATION OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY, BUREAU OR
AGENCY IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT AND THE RELATED DOCUMENTS, EXCEPT FOR SUCH AS HAVE BEEN OBTAINED,
EFFECTED OR MADE.

 


(E)           BINDING OBLIGATION.  THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF PURCHASER, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE
WITH ITS TERMS,

 

6

--------------------------------------------------------------------------------


 


SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, CONSERVATORSHIP, RECEIVERSHIP, LIQUIDATION AND OTHER SIMILAR
LAWS AND TO GENERAL EQUITABLE PRINCIPLES.

 


(F)            NO VIOLATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
PURCHASER OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE RELATED DOCUMENTS AND THE FULFILLMENT OF THE TERMS OF
THIS AGREEMENT AND THE RELATED DOCUMENTS DO NOT AND WILL NOT CONFLICT WITH,
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME) A DEFAULT UNDER, THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF PURCHASER, OR CONFLICT WITH OR BREACH ANY OF THE
TERMS OR PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME)
A DEFAULT UNDER, ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER IS BOUND OR TO
WHICH ANY OF ITS PROPERTIES ARE SUBJECT, OR RESULT IN THE CREATION OR IMPOSITION
OF ANY LIEN UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH
INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT (OTHER THAN
THE SALE AND SERVICING AGREEMENT), OR VIOLATE ANY LAW, ORDER, RULE OR
REGULATION, APPLICABLE TO PURCHASER OR ITS PROPERTIES, OF ANY FEDERAL OR STATE
REGULATORY BODY, ANY COURT, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL
INSTRUMENTALITY HAVING JURISDICTION OVER PURCHASER OR ANY OF ITS PROPERTIES.

 


(G)           NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING, OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED AGAINST PURCHASER, BEFORE
ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL OR
GOVERNMENTAL INSTRUMENTALITY HAVING JURISDICTION OVER PURCHASER OR ITS
PROPERTIES: (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT OR ANY OF THE RELATED
DOCUMENTS, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS, (III) SEEKING
ANY DETERMINATION OR RULING THAT MIGHT MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS OR (IV) THAT
MAY ADVERSELY AFFECT THE FEDERAL OR STATE INCOME TAX ATTRIBUTES OF, OR SEEKING
TO IMPOSE ANY EXCISE, FRANCHISE, TRANSFER OR SIMILAR TAX UPON, THE TRANSFER AND
ACQUISITION OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY HEREUNDER OR THE
TRANSFER OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY TO THE ISSUER
PURSUANT TO THE SALE AND SERVICING AGREEMENT.

 

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.  Seller and Purchaser agree that damages will not be an adequate remedy
for such breach and that this covenant may be specifically enforced by
Purchaser, Issuer or by the Trustee on behalf of the Noteholders and Owner
Trustee on behalf of the Certificateholder.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

COVENANTS OF SELLER

 

SECTION 4.1         Protection of Title of Purchaser.

 


(A)           AT OR PRIOR TO THE CLOSING DATE, SELLER SHALL HAVE FILED OR CAUSED
TO BE FILED A UCC-1 FINANCING STATEMENT, NAMING SELLER AS SELLER OR DEBTOR,
NAMING PURCHASER AS PURCHASER OR SECURED PARTY AND DESCRIBING THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY BEING SOLD BY IT TO PURCHASER AS COLLATERAL,
WITH THE OFFICE OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE AND IN SUCH
OTHER LOCATIONS AS PURCHASER SHALL HAVE REQUIRED.  FROM TIME TO TIME THEREAFTER,
SELLER SHALL EXECUTE AND FILE SUCH FINANCING STATEMENTS AND CAUSE TO BE EXECUTED
AND FILED SUCH CONTINUATION STATEMENTS, ALL IN SUCH MANNER AND IN SUCH PLACES AS
MAY BE REQUIRED BY LAW FULLY TO PRESERVE, MAINTAIN AND PROTECT THE INTEREST OF
PURCHASER UNDER THIS AGREEMENT, OF THE ISSUER UNDER THE SALE AND SERVICING
AGREEMENT AND OF THE TRUST COLLATERAL AGENT UNDER THE INDENTURE IN THE
RECEIVABLES AND THE OTHER CONVEYED PROPERTY AND IN THE PROCEEDS THEREOF.  SELLER
SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO PURCHASER AND THE TRUST COLLATERAL
AGENT FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY DOCUMENT FILED AS
PROVIDED ABOVE, AS SOON AS AVAILABLE FOLLOWING SUCH FILING.  IN THE EVENT THAT
SELLER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS SUBSECTION, PURCHASER, ISSUER
OR THE TRUST COLLATERAL AGENT MAY DO SO, AT THE EXPENSE OF SELLER. IN
FURTHERANCE OF THE FOREGOING, THE SELLER HEREBY AUTHORIZES THE PURCHASER, THE
ISSUER OR THE TRUST COLLATERAL AGENT TO FILE A RECORD OR RECORDS (AS DEFINED IN
THE APPLICABLE UCC), INCLUDING, WITHOUT LIMITATION, FINANCING STATEMENTS, IN ALL
JURISDICTIONS AND WITH ALL FILING OFFICES AS EACH MAY DETERMINE, IN ITS SOLE
DISCRETION, ARE NECESSARY OR ADVISABLE TO PERFECT THE SECURITY INTEREST GRANTED
TO THE PURCHASER PURSUANT TO SECTION 6.9 OF THIS AGREEMENT.  SUCH FINANCING
STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED HEREIN OR
MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH
PROPERTY IN ANY OTHER MANNER AS SUCH PARTY MAY DETERMINE, IN ITS SOLE
DISCRETION, IS NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THE PERFECTION OF THE
SECURITY INTEREST IN THE COLLATERAL GRANTED TO THE PURCHASER HEREIN.

 


(B)           SELLER SHALL NOT CHANGE ITS NAME, IDENTITY, STATE OF INCORPORATION
OR CORPORATE STRUCTURE IN ANY MANNER THAT WOULD, COULD OR MIGHT MAKE ANY
FINANCING STATEMENT OR CONTINUATION STATEMENT FILED BY SELLER (OR BY PURCHASER,
ISSUER OR THE TRUST COLLATERAL AGENT ON BEHALF OF SELLER) IN ACCORDANCE WITH
PARAGRAPH (A) ABOVE SERIOUSLY MISLEADING WITHIN THE MEANING OF § 9-506 OF THE
APPLICABLE UCC, UNLESS THEY SHALL HAVE GIVEN PURCHASER, ISSUER AND THE TRUST
COLLATERAL AGENT AT LEAST 60 DAYS’ PRIOR WRITTEN NOTICE THEREOF, AND SHALL
PROMPTLY FILE APPROPRIATE AMENDMENTS TO ALL PREVIOUSLY FILED FINANCING
STATEMENTS AND CONTINUATION STATEMENTS.

 


(C)           SELLER SHALL GIVE PURCHASER, THE ISSUER AND THE TRUST COLLATERAL
AGENT AT LEAST 60 DAYS’ PRIOR WRITTEN NOTICE OF ANY RELOCATION THAT WOULD RESULT
IN A CHANGE OF THE LOCATION OF THE DEBTOR WITHIN THE MEANING OF SECTION 9-307 OF
THE APPLICABLE UCC.  SELLER SHALL AT ALL TIMES MAINTAIN EACH OFFICE FROM WHICH
IT SERVICES RECEIVABLES AND ITS PRINCIPAL EXECUTIVE OFFICE WITHIN THE UNITED
STATES OF AMERICA.

 

8

--------------------------------------------------------------------------------


 


(D)           PRIOR TO THE CLOSING DATE, SELLER HAS MAINTAINED ACCOUNTS AND
RECORDS AS TO EACH RECEIVABLE ACCURATELY AND IN SUFFICIENT DETAIL TO PERMIT (I)
THE READER THEREOF TO KNOW AT ANY TIME AS OF OR PRIOR TO THE CLOSING DATE THE
STATUS OF SUCH RECEIVABLE, INCLUDING PAYMENTS AND RECOVERIES MADE AND PAYMENTS
OWING (AND THE NATURE OF EACH) AND (II) RECONCILIATION BETWEEN PAYMENTS OR
RECOVERIES ON (OR WITH RESPECT TO) EACH RECEIVABLE AND THE PRINCIPAL BALANCE AS
OF THE CLOSING DATE.  SELLER SHALL MAINTAIN ITS COMPUTER SYSTEMS SO THAT, FROM
AND AFTER THE TIME OF SALE UNDER THIS AGREEMENT OF THE RECEIVABLES TO PURCHASER,
AND THE CONVEYANCE OF THE RECEIVABLES BY PURCHASER TO THE ISSUER, SELLER’S
MASTER COMPUTER RECORDS (INCLUDING ARCHIVES) THAT SHALL REFER TO A RECEIVABLE
INDICATE CLEARLY THAT SUCH RECEIVABLE HAS BEEN SOLD TO PURCHASER AND HAS BEEN
CONVEYED BY PURCHASER TO THE ISSUER.  INDICATION OF THE ISSUER’S OWNERSHIP OF A
RECEIVABLE SHALL BE DELETED FROM OR MODIFIED ON SELLER’S COMPUTER SYSTEMS WHEN,
AND ONLY WHEN, THE RECEIVABLE SHALL BECOME A PURCHASED RECEIVABLE OR SHALL HAVE
BEEN PAID IN FULL.

 


(E)           IF AT ANY TIME SELLER SHALL PROPOSE TO SELL, GRANT A SECURITY
INTEREST IN, OR OTHERWISE TRANSFER ANY INTEREST IN ANY MOTOR VEHICLE RECEIVABLES
TO ANY PROSPECTIVE PURCHASER, LENDER OR OTHER TRANSFEREE, SELLER SHALL GIVE TO
SUCH PROSPECTIVE PURCHASER, LENDER, OR OTHER TRANSFEREE COMPUTER TAPES, RECORDS,
OR PRINT-OUTS (INCLUDING ANY RESTORED FROM ARCHIVES) THAT, IF THEY SHALL REFER
IN ANY MANNER WHATSOEVER TO ANY RECEIVABLE (OTHER THAN A PURCHASED RECEIVABLE),
SHALL INDICATE CLEARLY THAT SUCH RECEIVABLE HAS BEEN SOLD TO PURCHASER, SOLD BY
PURCHASER TO ISSUER, AND IS OWNED BY THE ISSUER.

 

SECTION 4.2         Other Liens or Interests.  Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

SECTION 4.3         Costs and Expenses.  Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

 

SECTION 4.4         Indemnification.

 


(A)           SELLER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES, DAMAGES, CLAIMS, AND LIABILITIES, ARISING OUT OF OR
RESULTING FROM ANY BREACH OF ANY OF SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN.

 


(B)           SELLER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES, DAMAGES, CLAIMS, AND LIABILITIES, ARISING OUT OF OR
RESULTING FROM THE USE, OWNERSHIP OR OPERATION BY SELLER OR ANY AFFILIATE
THEREOF OF A FINANCED VEHICLE.

 

9

--------------------------------------------------------------------------------


 


(C)           SELLER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES, DAMAGES, CLAIMS AND LIABILITIES ARISING OUT OF OR
RESULTING FROM ANY ACTION TAKEN, OR FAILED TO BE TAKEN, BY IT IN RESPECT OF ANY
PORTION OF THE RECEIVABLES OTHER THAN IN ACCORDANCE WITH THIS AGREEMENT OR THE
SALE AND SERVICING AGREEMENT.

 


(D)           SELLER AGREES TO PAY, AND SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS PURCHASER, THE ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE
BACKUP SERVICER, THE OWNER TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER
FROM AND AGAINST ANY TAXES THAT MAY AT ANY TIME BE ASSERTED AGAINST PURCHASER,
THE ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE
OWNER TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
SALES, GROSS RECEIPTS, GENERAL CORPORATION, TANGIBLE OR INTANGIBLE PERSONAL
PROPERTY, PRIVILEGE, OR LICENSE TAXES (BUT NOT INCLUDING ANY TAXES ASSERTED WITH
RESPECT TO, AND AS OF THE DATE OF, THE SALE, TRANSFER AND ASSIGNMENT OF THE
RECEIVABLES AND THE OTHER CONVEYED PROPERTY TO PURCHASER AND BY PURCHASER TO THE
ISSUER OR THE ISSUANCE AND ORIGINAL SALE OF THE NOTES OR ISSUANCE OF THE
CERTIFICATE, OR ASSERTED WITH RESPECT TO OWNERSHIP OF THE RECEIVABLES AND OTHER
CONVEYED PROPERTY WHICH SHALL BE INDEMNIFIED BY SELLER PURSUANT TO CLAUSE (E)
BELOW, OR FEDERAL, STATE OR OTHER INCOME TAXES, ARISING OUT OF DISTRIBUTIONS ON
THE NOTES OR THE CERTIFICATE OR TRANSFER TAXES ARISING IN CONNECTION WITH THE
TRANSFER OF THE NOTES OR THE CERTIFICATE) AND COSTS AND EXPENSES IN DEFENDING
AGAINST THE SAME, ARISING BY REASON OF THE ACTS TO BE PERFORMED BY SELLER UNDER
THIS AGREEMENT OR IMPOSED AGAINST SUCH PERSONS.

 


(E)           SELLER AGREES TO PAY, AND TO INDEMNIFY, DEFEND AND HOLD HARMLESS
PURCHASER, THE ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP
SERVICER, THE OWNER TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM, ANY
TAXES WHICH MAY AT ANY TIME BE ASSERTED AGAINST SUCH PERSONS WITH RESPECT TO,
AND AS OF THE DATE OF, THE CONVEYANCE OR OWNERSHIP OF THE RECEIVABLES OR THE
OTHER CONVEYED PROPERTY HEREUNDER AND THE CONVEYANCE OR OWNERSHIP OF THE
RECEIVABLES UNDER THE SALE AND SERVICING AGREEMENT OR THE ISSUANCE AND ORIGINAL
SALE OF THE NOTES OR THE ISSUANCE OF THE CERTIFICATE, INCLUDING, WITHOUT
LIMITATION, ANY SALES, GROSS RECEIPTS, PERSONAL PROPERTY, TANGIBLE OR INTANGIBLE
PERSONAL PROPERTY, PRIVILEGE OR LICENSE TAXES (BUT NOT INCLUDING ANY FEDERAL OR
OTHER INCOME TAXES, INCLUDING FRANCHISE TAXES, ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR TRANSFER TAXES ARISING IN CONNECTION WITH THE TRANSFER OF
THE NOTES OR THE CERTIFICATE) AND COSTS AND EXPENSES IN DEFENDING AGAINST THE
SAME, ARISING BY REASON OF THE ACTS TO BE PERFORMED BY SELLER UNDER THIS
AGREEMENT OR IMPOSED AGAINST SUCH PERSONS.

 


(F)            SELLER SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES, CLAIMS, DAMAGES, AND LIABILITIES TO THE EXTENT THAT
SUCH COST, EXPENSE, LOSS, CLAIM, DAMAGE, OR LIABILITY AROSE OUT OF, OR WAS
IMPOSED UPON PURCHASER, THE ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE
BACKUP SERVICER, THE OWNER TRUSTEE, THE NOTEHOLDERS OR THE CERTIFICATEHOLDER
THROUGH THE NEGLIGENCE, WILLFUL MISFEASANCE, OR BAD FAITH OF SELLER

 

10

--------------------------------------------------------------------------------


 


IN THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT OR BY REASON OF RECKLESS
DISREGARD OF SELLER’S OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT.

 


(G)           SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY LOSS,
LIABILITY OR EXPENSE INCURRED BY REASON OF THE VIOLATION BY SELLER OF FEDERAL OR
STATE SECURITIES LAWS IN CONNECTION WITH THE REGISTRATION OR THE SALE OF THE
NOTES.

 


(H)           SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PURCHASER, THE
ISSUER, THE TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER
TRUSTEE, THE NOTEHOLDERS AND THE CERTIFICATEHOLDER FROM AND AGAINST ANY LOSS,
LIABILITY OR EXPENSE IMPOSED UPON, OR INCURRED BY, PURCHASER, THE ISSUER, THE
TRUST COLLATERAL AGENT, THE TRUSTEE, THE BACKUP SERVICER, THE OWNER TRUSTEE, THE
NOTEHOLDERS OR THE CERTIFICATEHOLDER AS RESULT OF THE FAILURE OF ANY RECEIVABLE,
OR THE SALE OF THE RELATED FINANCED VEHICLE, TO COMPLY WITH ALL REQUIREMENTS OF
APPLICABLE LAW.

 


(I)            SELLER SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS PURCHASER FROM
AND AGAINST ALL COSTS, EXPENSES, LOSSES, CLAIMS, DAMAGES, AND LIABILITIES
ARISING OUT OF OR INCURRED IN CONNECTION WITH THE ACCEPTANCE OR PERFORMANCE OF
SELLER’S TRUSTS AND DUTIES AS SERVICER UNDER THE SALE AND SERVICING AGREEMENT,
EXCEPT TO THE EXTENT THAT SUCH COST, EXPENSE, LOSS, CLAIM, DAMAGE, OR LIABILITY
SHALL BE DUE TO THE WILLFUL MISFEASANCE, BAD FAITH, OR NEGLIGENCE (EXCEPT FOR
ERRORS IN JUDGMENT) OF PURCHASER.

 


(J)            SELLER SHALL INDEMNIFY THE OWNER TRUSTEE AND ITS OFFICERS,
DIRECTORS, SUCCESSORS, ASSIGNS, AGENTS AND SERVANTS JOINTLY AND SEVERALLY WITH
THE PURCHASER PURSUANT TO SECTION 7.2 OF THE TRUST AGREEMENT.

 

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate.  The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

ARTICLE V.

 

REPURCHASES

 

SECTION 5.1         Repurchase of Receivables Upon Breach of Warranty.  Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer and, simultaneously
with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement.  It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the

 

11

--------------------------------------------------------------------------------


 

Noteholders or the Owner Trustee on behalf of the Certificateholder.  The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation.  Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement.  Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

 

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

 

SECTION 5.2         Reassignment of Purchased Receivables.  Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer.  Such assignment
shall be a sale and assignment outright, and not for security.  If, following
the reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

SECTION 5.3         Waivers.  No failure or delay on the part of Purchaser, or
the Issuer as assignee of Purchaser, in exercising any power, right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

ARTICLE VI.

 

MISCELLANEOUS

 

SECTION 6.1         Liability of Seller.  Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

 

12

--------------------------------------------------------------------------------


 

SECTION 6.2         Merger or Consolidation of Seller or Purchaser.  Any
corporation or other entity (i) into which Seller or Purchaser may be merged or
consolidated, (ii) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (iii) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement.  Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee of such
merger, consolidation or purchase and assumption.  Notwithstanding the
foregoing, as a condition to the consummation of the transactions referred to in
clauses (i), (ii) and (iii) above, (x) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Sections 3.1 and 3.2
of this Agreement shall have been breached (for purposes hereof, such
representations and warranties shall speak as of the date of the consummation of
such transaction), (y) Seller or Purchaser, as applicable, shall have delivered
written notice of such consolidation, merger or purchase and assumption to the
Rating Agencies prior to the consummation of such transaction and shall have
delivered to the Issuer and the Trust Collateral Agent an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer and the Trust Collateral Agent an
Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

 

SECTION 6.3         Limitation on Liability of Seller and Others.  Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this
Agreement.  Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.

 

SECTION 6.4         Seller May Own Notes or the Certificate.  Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

 

SECTION 6.5         Amendment.

 


(A)           THIS AGREEMENT MAY BE AMENDED BY SELLER AND PURCHASER WITHOUT THE
CONSENT OF THE TRUST COLLATERAL AGENT, THE OWNER TRUSTEE, THE CERTIFICATEHOLDER
OR ANY OF

 

13

--------------------------------------------------------------------------------


 


THE NOTEHOLDERS (I) TO CURE ANY AMBIGUITY OR (II) TO CORRECT ANY PROVISIONS IN
THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH ACTION SHALL NOT, AS EVIDENCED BY
AN OPINION OF COUNSEL DELIVERED TO THE ISSUER, THE OWNER TRUSTEE AND THE TRUST
COLLATERAL AGENT, ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF ANY
CERTIFICATEHOLDER OR NOTEHOLDER.

 


(B)           THIS AGREEMENT MAY ALSO BE AMENDED FROM TIME TO TIME BY SELLER AND
PURCHASER WITH THE CONSENT OF THE TRUST COLLATERAL AGENT AND, IF REQUIRED, THE
CERTIFICATEHOLDER AND THE NOTEHOLDERS, IN ACCORDANCE WITH THE SALE AND SERVICING
AGREEMENT, FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER
OR ELIMINATING ANY OF THE PROVISIONS OF THIS AGREEMENT, OR OF MODIFYING IN ANY
MANNER THE RIGHTS OF THE CERTIFICATEHOLDER OR NOTEHOLDERS; PROVIDED, HOWEVER,
THE SELLER PROVIDES THE TRUST COLLATERAL AGENT WITH AN OPINION OF COUNSEL,
(WHICH MAY BE PROVIDED BY THE SELLER’S INTERNAL COUNSEL) THAT NO SUCH AMENDMENT
SHALL INCREASE OR REDUCE IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY THE
TIMING OF, COLLECTIONS OF PAYMENTS ON RECEIVABLES OR DISTRIBUTIONS THAT SHALL BE
REQUIRED TO BE MADE ON ANY NOTE OR CERTIFICATE.

 


(C)           PRIOR TO THE EXECUTION OF ANY SUCH AMENDMENT OR CONSENT, SELLER
SHALL HAVE FURNISHED WRITTEN NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT OR
CONSENT TO EACH RATING AGENCY.

 


(D)           IT SHALL NOT BE NECESSARY FOR THE CONSENT OF CERTIFICATEHOLDER OR
NOTEHOLDERS PURSUANT TO THIS SECTION TO APPROVE THE PARTICULAR FORM OF ANY
PROPOSED AMENDMENT OR CONSENT, BUT IT SHALL BE SUFFICIENT IF SUCH CONSENT SHALL
APPROVE THE SUBSTANCE THEREOF.  THE MANNER OF OBTAINING SUCH CONSENTS AND OF
EVIDENCING THE AUTHORIZATION OF THE EXECUTION THEREOF BY CERTIFICATEHOLDER OR
NOTEHOLDERS SHALL BE SUBJECT TO SUCH REASONABLE REQUIREMENTS AS THE TRUST
COLLATERAL AGENT MAY PRESCRIBE, INCLUDING THE ESTABLISHMENT OF RECORD DATES. 
THE CONSENT OF A HOLDER OF A CERTIFICATE OR A NOTE GIVEN PURSUANT TO THIS
SECTION OR PURSUANT TO ANY OTHER PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE
AND BINDING ON SUCH HOLDER AND ON ALL FUTURE HOLDERS OF SUCH CERTIFICATE OR NOTE
AND OF ANY CERTIFICATE OR NOTE ISSUED UPON THE TRANSFER THEREOF OR IN EXCHANGE
THEREOF OR IN LIEU THEREOF WHETHER OR NOT NOTATION OF SUCH CONSENT IS MADE UPON
THE CERTIFICATE OR NOTE.

 

SECTION 6.6         Notices.  All demands, notices and communications to Seller
or Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 639 Isbell Rd., Suite 390, Reno, Nevada 85909, Attention: Chief
Financial Officer, or such other address as shall be designated by a party in a
written notice delivered to the other party or to the Issuer, Owner Trustee or
the Trust Collateral Agent, as applicable.

 

SECTION 6.7         Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded

 

14

--------------------------------------------------------------------------------


 

by this Agreement and the Related Documents.  This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

SECTION 6.8         Severability of Provisions.  If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

SECTION 6.9         Intention of the Parties.(a)  The execution and delivery of
this Agreement shall constitute an acknowledgment by Seller and Purchaser that
they intend that the assignment and transfer herein contemplated constitute a
sale and assignment outright, and not for security, of the Receivables and the
Other Conveyed Property, conveying good title thereto free and clear of any
Liens, from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller.  In the
event that such conveyance is determined to be made as security for a loan made
by Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller,
the parties intend that Seller shall have granted to Purchaser a security
interest in all of Seller’s right, title and interest in and to the Receivables
and the Other Conveyed Property conveyed pursuant to Section 2.1 hereof.

 

 (b)  This Agreement shall constitute a security agreement under applicable law.

 

SECTION 6.10       Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof and the obligations, rights and remedies
of the parties under this Agreement shall be determined in accordance with such
laws.

 

SECTION 6.11       Counterparts.  For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

 

SECTION 6.12       Conveyance of the Receivables and the Other Conveyed Property
to the Issuer.  Seller acknowledges that Purchaser intends, pursuant to the Sale
and Servicing Agreement, to convey the Receivables and the Other Conveyed
Property, together with its rights under this Agreement, to the Issuer on the
date hereof.  Seller acknowledges and consents to such conveyance and pledge and
waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder. 
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral

 

15

--------------------------------------------------------------------------------


 

Agent, the Noteholders and the Certificateholder (notwithstanding any failure by
the Servicer, the Backup Servicer or the Purchaser to perform its respective
duties and obligations hereunder or under Related Documents) and that the Trust
Collateral Agent may enforce the duties and obligations of Seller under this
Agreement against Seller for the benefit of the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder.

 

SECTION 6.13       Nonpetition Covenant.  Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

AFS SENSUB CORP., as Purchaser

 

 

 

By

/s/ Julie Borge

 

 

 

Name:

Julie Borge

 

 

Title:

Vice President, Structured Finance

 

 

 

AMERICREDIT FINANCIAL SERVICES,

 

 

INC., as Seller

 

 

 

By

/s/ Preston A. Miller

 

 

 

Name:

Preston A. Miller

 

 

Title:

Executive Vice President and Treasurer

 

 

Accepted:

 

 

 

BANK ONE, NA,

 

as Trustee and Trust Collateral Agent

 

 

 

By

/s/ John J. Rothrock

 

 

 

Name:

John J. Rothrock

 

 

Title:

Authorized Signer

 

 

[Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

[On File with AmeriCredit, the Trustee and Dewey Ballantine LLP]

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

REPRESENTATIONS AND WARRANTIES OF

 

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

 

1.             Characteristics of Receivables.  Each Receivable (A) was
originated (i) by AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit
from such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iii) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Dealer or such Third-Party Lender for the retail sale of a
Financed Vehicle in the ordinary course of AmeriCredit’s, the Dealer’s or the
Third-Party Lender’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Dealer and each Third-Party Lender had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Dealer or each such Third-Party Lender was located, (C)
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for realization against the collateral
security, (D) is a Receivable which provides for level monthly payments
(provided that the period in the first Collection Period and the payment in the
final Collection Period of the Receivable may be minimally different from the
normal period and level payment) which, if made when due, shall fully amortize
the Amount Financed over the original term and (E) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File relating thereto.

 

2.             No Fraud or Misrepresentation.  Each Receivable was originated
(i) by AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit,
or (iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. (“AFS SenSub”)
without any fraud or misrepresentation on the part of such Dealer or Third-Party
Lender in any case.

 

3.             Compliance with Law.  All requirements of applicable federal,
state and local laws, and regulations thereunder (including, without limitation,
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Moss-Magnuson
Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z” (including
amendments to the Federal Reserve’s Official Staff Commentary to Regulation Z,
effective October 1, 1998, concerning negative equity loans), the Soldiers’ and
Sailors’ Civil Relief Act of 1940, each applicable state Motor Vehicle Retail
Installment Sales Act, and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and equal credit
opportunity and disclosure laws) in respect of the Receivables and the Financed
Vehicles, have been complied with in all material respects, and each Receivable
and the sale of the Financed Vehicle evidenced by each Receivable complied at
the time it was

 

--------------------------------------------------------------------------------


 

originated or made and now complies in all material respects with all applicable
legal requirements.

 

4.             Origination.  Each Receivable was originated in the United
States.

 

5.             Binding Obligation.  Each Receivable represents the genuine,
legal, valid and binding payment obligation of the Obligor thereon, enforceable
by the holder thereof in accordance with its terms, except (A) as enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (B) as such
Receivable may be modified by the application after the Cutoff Date of the
Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended; and all parties to
each Receivable had full legal capacity to execute and deliver such Receivable
and all other documents related thereto and to grant the security interest
purported to be granted thereby.

 

6.             No Government Obligor.  No Obligor is the United States of
America or any State or any agency, department, subdivision or instrumentality
thereof.

 

7.             Obligor Bankruptcy.  At the related Cutoff Date no Obligor had
been identified on the records of AmeriCredit as being the subject of a current
bankruptcy proceeding.

 

8.             Schedule of Receivables.  The information set forth in the
Schedule of Receivables has been produced from the Electronic Ledger and was
true and correct in all material respects as of the close of business on the
related Cutoff Date.

 

9.             Marking Records.  By the Closing Date, AmeriCredit will have
caused the portions of the Electronic Ledger relating to the Receivables to be
clearly and unambiguously marked to show that the Receivables have been sold to
AFS SenSub by AmeriCredit and resold by AFS SenSub to the Trust in accordance
with the terms of the Sale and Servicing Agreement.

 

10.           Computer Tape.  The Computer Tape made available by AmeriCredit to
AFS SenSub and to the Trust on the Closing Date was complete and accurate as of
the Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

 

11.           Adverse Selection.  No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by AmeriCredit which met the selection criteria contained in the Sale and
Servicing Agreement.

 

12.           Chattel Paper.  The Receivables constitute chattel paper within
the meaning of the UCC as in effect in the States of Texas, New York and
Delaware.

 

13.           One Original.  There is only one original executed copy of each
Receivable.

 

14.           Receivable Files Complete.  There exists a Receivable File
pertaining to each Receivable and such Receivable File contains (a) a fully
executed original of the Receivable, (b) the original executed credit
application, or a paper or electronic copy thereof and (c) the original

 

2

--------------------------------------------------------------------------------


 

Lien Certificate or application therefor.  Each of such documents which is
required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared.  The complete Receivable File
for each Receivable currently is in the possession of the Custodian.

 

15.           Receivables in Force.  No Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such
Receivable has not been released from the lien of the related Receivable in
whole or in part.  No terms of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File.  No Receivable has been modified as
a result of application of the Soldiers’ and Sailors’ Civil Relief Act of 1940,
as amended.

 

16.           Lawful Assignment.  No Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

17.           Good Title.  Immediately prior to the conveyance of the
Receivables to AFS SenSub pursuant to this Agreement, AmeriCredit was the sole
owner thereof and had good and indefeasible title thereto, free of any Lien and,
upon execution and delivery of this Agreement by AmeriCredit, AFS SenSub shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien.  No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable. 
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

 

18.           Security Interest in Financed Vehicle.  Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle.  The Lien Certificate and
original certificate of title for each Financed Vehicle show, or if a new or
replacement Lien Certificate is being applied for with respect to such Financed
Vehicle the Lien Certificate will be received within 180 days of the Closing
Date and will show AmeriCredit named as the original secured party under each
Receivable as the holder of a first priority security interest in such Financed
Vehicle.  With respect to each Receivable for which the Lien Certificate has not
yet been returned from the Registrar of Titles, AmeriCredit has applied for or
received written evidence from the related Dealer or Third-Party Lender that
such Lien Certificate showing AmeriCredit as first lienholder has been applied
for and AmeriCredit’s security interest has been validly assigned by AmeriCredit
to AFS SenSub pursuant to this Agreement.  Immediately after the sale, transfer
and assignment thereof by AmeriCredit to AFS SenSub, each Receivable will be
secured by an enforceable and perfected first priority security interest in the
Financed Vehicle in favor of  AFS SenSub as secured party, which security
interest is prior to all other Liens upon and security interests in such
Financed Vehicle which now exist or may hereafter arise or be created (except,
as to priority, for any lien for taxes, labor or materials affecting a Financed
Vehicle).  As of the Cutoff Date there were no Liens or claims for taxes, work,
labor or materials affecting a Financed Vehicle which are or may be Liens prior
or equal to the Liens of the related Receivable.

 

3

--------------------------------------------------------------------------------


 

19.           All Filings Made.  All filings (including, without limitation, UCC
filings) required to be made by any Person and actions required to be taken or
performed by any Person in any jurisdiction to give AFS SenSub a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

 

20.           No Impairment.  AmeriCredit has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivables or otherwise to impair the rights of the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof.

 

21.           Receivable Not Assumable.  No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to AmeriCredit with respect to such Receivable.

 

22.           No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim or defense and no such right has been asserted or
threatened with respect to any Receivable.

 

23.           No Default.  There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than payment
delinquencies of not more than 30 days), and no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.  As of the Cutoff Date no Financed Vehicle had been repossessed.

 

24.           Insurance.  At the time of origination of a Receivable by
AmeriCredit or a purchase of a Receivable by AmeriCredit from a Dealer or
Third-Party Lender, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value or (b) the principal amount due
from the Obligor under the related Receivable, (ii) naming AmeriCredit as loss
payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage.  Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming AmeriCredit and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.  No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

 

25.           Past Due.  At the Cutoff Date no Receivable was more than 30 days
past due.

 

26.           Remaining Principal Balance.  At the Cutoff Date the Principal
Balance of each Receivable set forth in the Schedule of Receivables is true and
accurate in all material respects.

 

27.           Certain Characteristics of Receivables.  (A) Each Receivable had a
remaining maturity, as of the Cutoff Date, of not more than 72 months; (B) each
Receivable had an original maturity of not more than 72 months; (C) not more
than 40% of Receivables (calculated by Aggregate Principal Balance) shall have
an original term to maturity of 72 months; (D) each Receivable had a remaining
Principal Balance as of the Cutoff Date of at least $250 and not

 

4

--------------------------------------------------------------------------------


 

more than $60,000; (E) each Receivable had an Annual Percentage Rate of at least
8% and not more than 33%; (F) no Receivable was more than 30 days past due as of
the Cutoff Date and (G) no funds had been advanced by AmeriCredit, any Dealer,
any Third-Party Lender, or anyone acting on behalf of any of them in order to
cause any Receivable to qualify under clause (F) above.

 

5

--------------------------------------------------------------------------------

